— Judgment unanimously reversed on the law and defendant remanded to Niagara County Court for further proceedings on the indictment. Memorandum: Defendant pleaded guilty to robbery in the first degree in satisfaction of a four-count indictment. At the plea colloquy, defendant maintained that he was severely intoxicated and had no recollection of the alleged criminal activity. The court inquired at length regarding defendant’s drinking activity prior to the alleged act and at the conclusion stated, "I guess perhaps you would have no recollection of these events.”
The court should not have accepted the plea or proceeded to impose sentence without further inquiry to determine if defendant was asserting that his intent had been negated by intoxication and, if so, whether he was knowingly waiving that potential defense (People v Moore, 78 AD2d 997, 998-999; People v Quiles, 72 AD2d 610).
Since the court’s error in accepting the plea requires reversal, we do not reach the remaining issues raised by defendant. (Appeal from judgment of Niagara County Court, DiFlorio, J. —robbery, first degree.) Present — Dillon, P. J., Denman, Balio, Lawton and Davis, JJ.